
	

113 HR 51 IH: Hire Just One Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 51
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Fitzpatrick
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  an employment assistance voucher program for the unemployed.
	
	
		1.Short titleThis Act may be cited as the
			 Hire Just One Act of
			 2013.
		2.Treatment of
			 employment assistance voucher programs
			(a)Use of
			 unemployment fund for employment assistance voucher program
				(1)State
			 lawSection 3304(a)(4) of the Internal Revenue Code of 1986 is
			 amended by striking and at the end of subparagraph (F), by
			 inserting and at the end of subparagraph (G), and by adding at
			 the end the following new subparagraph:
					
						(H)during the 120-day
				period beginning on the date of the enactment of the
				Hire Just One Act of 2013,
				amounts may be withdrawn for the payment of allowances under an employment
				assistance voucher program (as defined in section
				3306(v));
						.
				(2)Permissible
			 expendituresSection 3306(f) of such Code is amended—
					(A)by striking
			 and at the end of paragraph (5),
					(B)by redesignating
			 the paragraph relating to the self-employment assistance program as paragraph
			 (6) and striking the period at the end of such paragraph and inserting ;
			 and, and
					(C)by adding at the
			 end the following new paragraph:
						
							(7)during the 120-day period beginning on the
				date of the enactment of the Hire Just One
				Act of 2013, amounts may be withdrawn for the payment of
				allowances under an employment assistance voucher program (as defined in
				subsection
				(v)).
							.
					(b)Employment
			 assistance voucher program definedSection 3306 of such Code is
			 amended by adding at the end the following new subsection:
				
					(v)Employment
				assistance voucher programFor the purposes of this
				chapter—
						(1)In
				generalThe term employment assistance voucher
				program means a program under which—
							(A)an eligible
				individual is issued an employment assistance voucher,
							(B)upon employment
				with an employer described in paragraph (5)—
								(i)the eligible
				individual transfers the employment assistance voucher to the employer,
								(ii)the individual
				ceases to receive unemployment compensation and is paid wages by the employer,
				and
								(iii)the employer
				receives payments upon presenting the voucher to the State, and
								(C)the program meets
				such other requirements as the Secretary of Labor determines to be
				appropriate.
							(2)Rules relating
				to unemployed individualsFor purposes of paragraph (1)—
							(A)CompensationCompensation pursuant to paragraph
				(1)(B)(ii) shall—
								(i)not be less than
				200 percent of the unemployment compensation otherwise payable to the
				individual on the date of the individual’s employment under the employment
				assistance voucher program,
								(ii)not be less than the minimum wage (as
				specified in section 6 of the Fair Labor Standards Act of 1938),
								(iii)be payable for a
				period not to exceed the maximum number of remaining weeks of unemployment
				compensation (including supplemental and emergency) to which the employee would
				be entitled (but for participating in the employment assistance voucher
				program), determined as of the date of employment.
								(B)Termination of
				employmentIf, before the end of the period referred to in
				subparagraph (A)(iii), an individual’s employment with an employer under the
				employment assistance voucher program is terminated for reasons other than
				cause, the individual is entitled to the remaining period of entitlement
				referred to in subparagraph (A)(iii) less the number of weeks of such
				employment.
							(C)Certain
				requirements not to applyState requirements relating to
				availability for work, active search for work, and refusal to accept work are
				not applicable to individuals participating in the employment assistance
				voucher program.
							(3)Employment
				assistance voucherThe term employment assistance
				voucher means a voucher—
							(A)obtained by an
				eligible individual pursuant to the State law,
							(B)payable to the
				employer of the eligible individual—
								(i)at
				a rate determined under State law but not to exceed 90 percent of the amount of
				unemployment compensation to which the eligible individual is entitled,
				and
								(ii)on the same
				schedule as unemployment compensation would be payable to the individual but
				for employment under the employment assistance voucher program.
								(4)Eligible
				individualThe term eligible individual means an
				individual who—
							(A)is eligible to
				receive regular unemployment compensation under the State law, extended
				unemployment, or emergency unemployment or would be eligible to receive such
				compensation except for the requirements described in paragraph (1)(B),
							(B)is identified
				pursuant to a State worker profiling system as an individual likely to exhaust
				regular unemployment compensation,
							(C)immediately prior to employment by the
				eligible employer, was unemployed for not less than 6 months, and
							(D)is employed by an
				eligible employer.
							(5)Eligible
				employerThe term eligible employer means an
				employer who agrees to the terms and conditions of employment under the
				unemployment assistance voucher program and who is approved by the State
				agency.
						(6)Treatment of
				participating individuals under Federal and State lawIndividuals
				participating in an unemployment assistance voucher program shall be treated as
				unemployed for the purposes of Federal and State laws applicable to
				unemployment compensation, except that wages paid to the employee under such
				program shall be subject to Federal and State taxation to the same extent and
				in the same manner as wages generally.
						(7)Cost
				limiterA State program shall not be treated as an employment
				assistance voucher program for purposes of this chapter unless the program does
				not result in any cost to the Unemployment Trust Fund (established by section
				904(a) of the Social Security Act) in excess of the cost that would be incurred
				by such State and charged to such Fund, or to any Federal funds in the system
				if the State had not participated in such program.
						(8)Prevention of
				employment termination to participate in programA State program shall not be treated as an
				employment assistance voucher program for purposes of this chapter unless the
				State has in effect measures to prevent employers from terminating employment
				for purposes of participating in the employment assistance voucher
				program.
						(9)Prevention in
				terminating employees during programA State program shall not be treated as an
				employment assistance voucher program for purposes of this chapter unless the
				State has in effect measures to recoup payments made to an employer under the
				program if the employer has terminated from employment more employees during
				the 120-day period referred to in section 3304(a)(4)(H) than the employer has
				hired under the
				program.
						.
			(c)Conforming
			 amendmentSection 303(a)(5) of the Social Security Act (42 U.S.C.
			 503(a)(5)) is amended by striking ; and and inserting :
			 Provided further, That amounts may be withdrawn for the
			 payment of allowances under an employment assistance voucher program (as
			 defined in section 3306(v) of the Internal Revenue Code of 1986);
			 and.
			(d)State
			 reportsAny State operating
			 an employment assistance voucher program approved by the Secretary of Labor
			 pursuant to section 3304(a)(4)(H) of the Internal Revenue Code of 1986 (as
			 added by this section) shall report annually to the Secretary on the number of
			 individuals who participate in the program, the operating costs of the program,
			 compliance with program requirements, and any other relevant aspects of program
			 operations requested by the Secretary.
			(e)Report to
			 congressNot later than 1
			 year after the date of the enactment of this Act, the Secretary of Labor shall
			 submit a report to the Congress with respect to the operation of the employment
			 assistance voucher program. Such report shall be based on the reports received
			 from the States pursuant to subsection (d) and include such other information
			 as the Secretary of Labor determines is appropriate.
			(f)Effective
			 dateThe provisions of this section and the amendments made by
			 this section shall take effect on the date of the enactment of this Act.
			
